Citation Nr: 0104826	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-22 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 15, 1998 
for a grant of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, and from August 1973 to March 1979, with 
additional Reserve service.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which granted service connection 
and a 10 percent rating for strain of the lumbar spine with 
residuals, effective September 15, 1998.  The veteran 
appealed for an earlier effective date.


FINDINGS OF FACT

1.  In a final Board decision dated in April 1998, service 
connection was denied for a low back disability.

2.  The veteran's application to reopen a previously denied 
claim for service connection for a low back disability was 
received by the RO on September 15, 1998, and the RO granted 
service connection and compensation effective from that date.


CONCLUSION OF LAW

The criteria for an effective date prior to September 15, 
1998, for service connection and compensation for a low back 
disability, have not been met.  38 U.S.C.A. § 5110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1969 to 
February 1971, and from August 1973 to March 1979.

By a letter dated in April 1983, a private physician, J. M. 
Kadyk, MD, indicated that he examined the veteran and 
diagnosed chronic low back strain.

On June 15, 1992, the RO received a claim from the veteran 
for service connection for a back disability.  Such claim was 
dated by the veteran on May 14, 1992.

A February 1993 VA outpatient treatment record shows that the 
veteran was diagnosed with chronic mechanical low back pain.  
On VA examination in June 1993, the examiner indicated a 
diagnosis of questionable degenerative disease of the spine.  
Subsequent medical records reflect treatment for low back 
pain, with varying diagnoses.

In July 1993, the RO denied service connection for a back 
disability.  The veteran submitted a timely notice of 
disagreement in July 1993.  A statement of the case was 
issued in March 1994.  A substantive appeal was received from 
the veteran in April 1994.

In January 1997, the Board remanded the case to the RO for 
additional development, including a VA orthopedic 
examination.

A computer printout from a VA Medical Center shows that the 
veteran failed to report for a VA examination scheduled in 
August 1997.

By a letter to the veteran dated September 2, 1997 (sent to 
his last known address), the RO noted that the veteran had 
not reported for a scheduled VA examination, and asked if he 
was willing to report for same.  The RO stated, "If there is 
a good reason why you did not report for the scheduled 
examination or cannot report for an examination in the near 
future (for example, you are hospitalized or had a serious 
accident, etc.), let us know."  The veteran was advised that 
if he did not reply within 60 days, it would be assumed that 
he did not want an examination, and his appeal would be 
considered based on the evidence of record.  The veteran did 
not reply to this letter.

In an April 1998 final Board decision, the claim for service 
connection for a low back disability was denied.  The veteran 
did not appeal this decision to the United States Court of 
Appeals for Veterans Claims (Court).

On September 15, 1998, the RO received an application from 
the veteran to reopen a previously denied claim for service 
connection for a low back disability.  He asserted that he 
failed to report for his previously scheduled VA examination 
because he was hospitalized at that time.  He requested 
another examination.

In January 1999, the veteran again indicated that he was 
willing to appear for an examination.  He noted that he was 
hospitalized at Broughton's State Mental Hospital in November 
and December 1998.  Medical evidence received from this 
hospital reveal that the veteran was hospitalized beginning 
in November 1998 for psychiatric complaints.  An x-ray during 
hospitalization revealed degenerative disc disease L5-S1.

At a March 1999 VA examination, the examiner diagnosed strain 
of the lumbar spine with residuals.  He concluded that there 
was a relationship between the veteran's currently diagnosed 
back disability and injuries the veteran reported sustaining 
in service while doing heavy lifting.

In a June 1999 decision, the RO granted service connection 
and a 10 percent rating for strain of the lumbar spine with 
residuals, effective September 15, 1998.

By a statement dated in June 1999, the veteran appealed for 
an earlier effective date for the grant of service connection 
for a low back disability.  He asserted that an effective 
date of May 14, 1992 should be assigned, as such was the date 
of his original claim for service connection for a low back 
disability, and as he continually prosecuted his claim from 
that time until the present.  He asserted that all the 
requisite evidence was of record at the time of the original 
denial of his claim.  He reiterated his assertions in an 
October 1999 statement.

II.  Analysis

The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096,2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran asserts that he is entitled to an earlier 
effective date for a grant of service connection for a low 
back disability.  Specifically, he contends that he is 
entitled to an effective date of May 14, 1992, the date he 
signed and dated his original claim for service connection 
for a back disability.

Initially, the Board notes that a claim for service 
connection for a low back disability was denied previously by 
the Board in April 1998.  The veteran did not appeal that 
decision to the Court, and such decision is final.  38 
U.S.C.A. § 7104 (West 1991).  The veteran has not alleged 
error in that decision nor has a motion for reconsideration 
been filed.

On September 15, 1998, the appellant submitted an application 
to reopen the previously denied claim for service connection 
for a low back disability.  The claim was reopened, pursuant 
to 38 U.S.C.A. § 5108 (West 1991).

Unless specifically provided otherwise, the effective date of 
an award for compensation benefits based on an original 
claim, or a claim reopened after a final disallowance, shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (2000).  For direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(b)(2) (2000).  For reopened claims, the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400(r) (2000).

The file shows the veteran's application to reopen a prior 
final denial of his claim for service connection for a low 
back disability was received by the RO on September 15, 1998.  
Under 38 C.F.R. § 3.400, the effective date of the award of 
service connection is the date of receipt of the veteran's 
claim.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2000); 38 
C.F.R. § 3.400(r) (2000).  In the present case, the September 
15, 1998 date on which the RO received the application to 
reopen the claim is the proper effective date for the 
veteran's award of service connection for a low back 
disability, and an earlier effective date is not warranted.

Moreover, an analysis of section 3.157 indicates that this 
regulation would not benefit the veteran's claim.  Under 
section 3.157(a), a report of examination or hospitalization 
may be accepted as an informal claim for benefits if it meets 
the requirements of section 3.157(b).  Section 3.157(b) 
provides, that: 

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is 
not compensable in degree, receipt of [evidence listed 
under (b)(1), (2), or (3)] will be accepted as an 
informal claim for increased benefits or an informal 
claim to reopen.
38 C.F.R. § 3.157 (2000)

In the instant case there was no prior allowance of the 
veteran's claim, nor was there a prior formal claim for 
compensation which was disallowed for the reason that the 
service connected disability was not compensable.  
Accordingly, any evidence showing treatment for the back 
prior to the date of the reopened claim may not serve as an 
informal claim for benefits under Section 3.157.  Thus, there 
is no obligation on the VA to attempt to obtain treatment 
records prior to the date of the veteran's reopened claim.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board concludes that, as a matter of law, there is no 
entitlement to an effective date earlier than September 15, 
1998 for service connection for a low back disability.

In so deciding, the undersigned is mindful of the significant 
change in the law regarding claims for VA benefits.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

However, the decision in this case is based on the law and 
not the facts.  There is no additional evidence that the 
veteran could submit which would change the outcome of the 
appeal before the Board.  The case is governed by the law and 
not the facts.  As such, no useful purpose would be served by 
remanding this case back to the RO for consideration of this 
new law.




ORDER

An earlier effective date for service connection for a low 
back disability is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals



 

